Citation Nr: 1512411	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy, to include as due to herbicide exposure (Agent Orange).

2.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure (Agent Orange).

4.  Entitlement to service connection for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1976, to include service in the Republic of Vietnam.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2014 video conference Board hearing, the transcript of which is included in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) whether new and material evidence has been received to reopen the claim for service connection for hypertension, 
(2) service connection for hypertensive heart disease; and (3) the reopened claim for service connection for peripheral neuropathy, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied service connection for peripheral neuropathy, to include as due to herbicide exposure.

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  The Veteran had service in the Republic of Vietnam and was exposed to Agent Orange (herbicides) during active service. 

4.  The Veteran does not have currently diagnosed ischemic heart disease.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied service connection peripheral neuropathy, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received subsequent to the July 2008 rating decision is new and material; the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The criteria for service connection for ischemic heart disease, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a grant (reopening) of the new and material evidence claim for service connection for peripheral neuropathy, no further discussion regarding VCAA notice or assistance duties is required. 

In letters dated October 2010 and January 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The October 2010 notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, the December 2014 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for ischemic heart disease in March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record, the Veteran's symptoms, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence Analysis

In a July 2008 rating decision, the RO denied service connection for peripheral neuropathy, to include as due to herbicide exposure, because the evidence did not show that the Veteran had peripheral neuropathy within a year after exposure to herbicides, and the evidence did not otherwise show that it was incurred in service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the July 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the July 2008 rating decision included service treatment records, VA treatment records from September 1998 to July 2008, and the Veteran's claim for VA compensation benefits.

In support of the current application to reopen service connection for peripheral neuropathy, the new evidence associated with the record since the July 2008 rating decision includes, in pertinent part, the Veteran's testimony during the December 2014 Board hearing.  Specifically, the Veteran testified that he has had symptoms of neuropathy for "probably 30 years or better."  The Veteran also testified that when he left Vietnam he had problems with his feet, but thought it was Athlete's foot.  See Hearing Transcript at pgs. 7-8.  

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statements for the limited purpose of reopening the claim, the Board finds that the December 2014 Board hearing testimony is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy.  In other words, it provides evidence in support of a finding that the Veteran experienced symptoms of neuropathy within one year of exposure to herbicides.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of ischemic heart disease (i.e., a cardiovascular disorder) is considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Ischemic Heart Disease

The Veteran claims that he has ischemic heart disease as result of his military service, including his exposure to herbicides in the Republic of Vietnam.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for ischemic heart disease.  In particular, although the Veteran had service in the Republic of Vietnam and was exposed to herbicides during service, the evidence of record shows that he does not have a current diagnosis of ischemic heart disease.

The Board had reviewed VA and private treatment records; however, this evidence does not demonstrate a diagnosis of ischemic heart disease.  See July 2014 VA treatment record with problem list (in Virtual VA); see also private treatment records from Longview Cardiology Clinic.  

Further, the Veteran was afforded a VA examination in September 2013.  The examiner noted that he reviewed the claims file, interviewed the Veteran, and performed a physical examination, to include a stress test.  The examiner then diagnosed the Veteran with hypertensive heart disease without evidence of ischemia and atrial fibrillation.    

The Board has also considered the Veteran's statements purporting to diagnose ischemic heart disease.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the opinion of the September 2013 VA examiner is more probative evidence as to whether the Veteran has a diagnosis of ischemic heart disease than the Veteran's lay assertions.  The VA examiner is a medical professional with knowledge, training, and expertise, and his conclusion was based on consideration of the Veteran's medical history as well as the objective findings of record.

As noted above, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, is reopened.

Service connection for ischemic heart disease, to include as due to Agent Orange exposure, is denied.


REMAND

A review of the evidence of record reveals that the Veteran was scheduled for a VA examination in November 2010 to assist in determining the nature and etiology of his heart disorders.  Specifically, an October 2010 request for physical examination reveals that the examiner was asked to provide an opinion as to whether the Veteran's hypertensive heart disease was related to his claimed in-service chest pains.  Although a VA examination appears to have been scheduled for November 2010, the Veteran failed to report for the examination.  

In October 2011, the Veteran submitted a statement indicating that he never received notice that the examination was scheduled.  In light of the Veteran's attendance of other scheduled examinations and the fact that there is no indication in the claims file that notice of the November 2010 examination was sent to the Veteran, the Board finds the Veteran's claims that he did not receive notice of the November 2010 examination to be credible.  

Thus, the Board finds that a remand is warranted to schedule the Veteran for another VA heart examination with respect to his hypertensive heart disease disorder.  Further, as the new VA examination may provide additional evidence in regard to the Veteran's claim for service connection for hypertension, the claim for whether new and material evidence has been received to reopen service connection for hypertension is also remanded.  

Regarding the Veteran's claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, the Veteran has not been afforded a VA examination.  The Veteran was exposed to herbicides while serving in the Republic of Vietnam and has testified that he experienced symptoms of neuropathy soon after leaving Vietnam.  The Board finds that a VA examination is warranted in order to assist in determining the etiology of the Veteran's peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his hypertensive heart disease.  All appropriate diagnostic testing should be conducted and reviewed.  The Veteran's electronic claims folder must be made available to the examiner.  Then, the examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertensive heart disease was incurred in, service, is otherwise related to service, or was manifest to a compensable degree within in one year after separation from active service.  Note: The Veteran has stated that he experienced chest pains during service.  

A rationale for any opinion reached should be provided.

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his peripheral neuropathy disorder.  All appropriate diagnostic testing should be conducted and reviewed.  The Veteran's electronic claims folder must be made available to the examiner.  Then, the examiner should address the following:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides during military service in Vietnam;

(b) If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that any current peripheral neuropathy had its onset in service, is otherwise related to service, to include herbicide exposure, during military service in Vietnam, or was manifest to a compensable degree within one year after discharge from active service in June 1976.

A rationale for any opinion reached should be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


